Opinion op the Court by
Judge Nunn
Affirming.
Appellant is a citizen of and a candidate for councilman in Covington, Kenton county, Kentucky, a city of *116the second class which has not adopted the commission form of government. Appellee is the county court clerk of that county and is threatening to and will perform all the acts and proceedings named in what is known as “The Compulsory Primary Election Law” enacted by the last General Assembly, and will not place his name upon the ballot unless he is named at a primary to be held on the first Saturday in August of this year. He claims that the act is unconstitutional and void.
This question was settled in the case of Hodge v. Bryan, the opinion in which is this day delivered, and decided against the contention of appellant. The reasons given in the opinion referred to, are here referred to, as sustaining the action of the lower court in dismissing appellant’s petition in this case. '
The judgment of the lower court is affirmed.